Citation Nr: 0525083	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  94-34 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for residuals 
of an injury to the thoracic spine, currently rated as 20 
percent disabling.

2.  Entitlement to an increased rating for lumbosacral 
strain, for the period beginning February 28, 1995, currently 
rated as 20 percent disabling.

3.  Entitlement to an increased rating for a postoperative 
disability of the left fifth metatarsal or apparent 
calcification on the left foot, currently rated as 10 percent 
disabling.

4.  Entitlement to a total disability rating due to 
individual unemployability (TDIU). 

5.  Entitlement to an increased initial rating from 10 
percent for residuals of a thoracic spine injury for the 
period beginning July 20, 1990.  

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from October 1987 to 
July 1990, and from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for a TDIU, and a 
March 1996 rating decision, which granted the veteran service 
connection, with a noncompensable rating, for residuals of an 
injury to the thoracic spine. In a December 1998 rating 
decision, the RO increased the veteran's rating for his 
thoracic spine injury residuals to 20 percent.

The Board remanded these claims for further development in 
March 1997, April 1998, and August 1998.

This appeal was most recently presented to the Board in 
August 1999, at which time a decision was entered denying the 
veteran an increased initial rating for his service connected 
disability of the thoracic spine and a total disability 
rating due to individual unemployability. The veteran filed 
an appeal to the U. S. Court of Appeals for Veterans Claims 
(Court), and in a June 2000 order, the Court granted a joint 
motion to remand the claim to the Board.

The appeal also arises from a February 1999 rating decision 
that denied an increased rating for postoperative fifth 
metatarsal or apparent calcification from 10 percent; granted 
an increased rating for lumbosacral strain/sprain to 20 
percent, and granted an earlier effective date to February 
28, 1995, for service connection for residuals of a thoracic 
spine injury.

The veteran's claim was remanded by the Board in September 
2000, July 2003, and August 2004.  In the August 2004 
document, the Board granted an earlier effective date for 
service connection for residuals of a thoracic spine injury 
to July 20, 1990.  

In a September 2004 rating decision, the RO implemented the 
Board's August 2004 decision, and assigned a 10 percent 
rating for the thoracic spine injury effective June 20, 1990.  
In a letter received in November 2004, the veteran disagreed 
with this decision, arguing that he should have been assigned 
a higher initial rating for the period beginning June 20, 
1990.  This issue will be addressed in greater detail in the 
REMAND portion of this document.  


FINDINGS OF FACT

1.  The veteran does not have ankylosis of the thoracic 
spine.  

2.  Even when pain on motion, weakened movement, excess 
fatigability, and incoordination are considered, including 
during flare-ups, the veteran has forward flexion of at least 
30 degrees of the thoracolumbar spine.  

3.  Even when pain on motion, weakened movement, excess 
fatigability, and incoordination are considered, including 
during flare-ups, the veteran does not have moderate 
intervertebral disc syndrome of the thoracic and lumbosacral 
spines, and he does not have neurologic abnormalities which 
can be rated separately.  

4.  The veteran does not have incapacitating episodes due to 
his mild degenerative disc disease of the thoracic spine.  

5.  The veteran's limitation of motion of the lumbosacral 
spine, to include his painful motion, is the equivalent of 
severe limitation of motion.  

6.  The veteran does not have ankylosis of the lumbosacral 
spine.  

7.  The veteran does not have degenerative disc disease of 
the lumbar spine.  

8.  The veteran's service-connected left foot disability is 
manifested by pain on movement; producing no more than 
moderate impairment.

9.  The veteran's scar from the operation on his left fifth 
toe is well-healed, flesh-colored, and nontender; it is 2 cm. 
large.  


CONCLUSIONS OF LAW

1.  The requirements for a higher initial rating than 20 
percent for residuals of an injury to the thoracic spine, for 
the period beginning February 28, 1995, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § § 4.7, 
4.40, 4.45, 4.71(a), Diagnostic Codes 5288, 5291 (2003); 
38 C.F.R. § 4.71(a), Diagnostic Codes 5235-5243 (in effect 
beginning September 26, 2003).

2.  The criteria for an increased rating to 40 percent for a 
lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § § 4.7, 4.40, 4.45, 4.71(a), 
Diagnostic Codes 5289, 5292, 5293, 5295 (2003); 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5235-5243 (in effect beginning 
September 26, 2003).

3.  The schedular criteria for an evaluation in excess of 10 
percent for postoperative residuals of the fifth metatarsal 
of the left foot, to include apparent calcification, have not 
been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5284, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2004); 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  












REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran filed a claim in August 1993 for a total 
disability rating due to individual unemployability.  He 
claimed his various service connected disabilities made such 
simple activities as walking extremely difficult; thus, he is 
unable to obtain and maintain gainful employment.

A VA orthopedic examination was afforded the veteran in 
October 1993.  At that time, the veteran displayed no 
postural abnormalities or no abnormalities of the musculature 
of the back.  His range of motion was 30º forward flexion, 
20º backward extension, 40º lateral flexion bilaterally, and 
50º rotation bilaterally.  This was accompanied by much 
grunting and moaning, which the examiner characterized as 
exaggerated.  His back was non-tender, and there was no 
objective evidence of a neurological impingement.  A 
concurrent x-ray of the thoracic spine was within normal 
limits, with no evidence of fracture, subluxation, or a 
paraspinal mass.  The intervertebral disc spaces were 
maintained.

Based on the medical evidence of record, the RO, in a 
December 1993 rating decision, denied the veteran's claim for 
a total disability rating due to individual unemployability.  
The veteran initiated an appeal of this denial.  In his June 
1994 notice of disagreement, the veteran indicated his severe 
back pain prevented his employment.

The veteran underwent a private MRI examination in October 
1994.  According to the examination report, "minimal 
scoliosis" of the thoracic spine was suggested, with "tiny 
bulging" in the lower thoracic region, especially at the T10-
11 level.  Degenerative disc disease was suggested.  
Otherwise, no unusual spinal cord activity was seen.  Because 
the examination was "suboptimal," according to the private 
radiologist, follow-up was suggested.

In April 1995, the veteran filed a claim for service 
connection for a disability of the thoracic spine.

A new VA orthopedic examination was afforded the veteran in 
March 1996.  He reported persistent pain in the thoracic 
spine after 30 minutes of regular activity.  The veteran also 
submitted a copy of his October 1994 MRI report to the 
examiner for inspection.  Upon objective examination, no 
postural abnormalities or fixed deformities were noted.  The 
musculature of the thoracic spine was tender, however.  Range 
of motion included 60º forward flexion, 10º backward 
extension, 10º lateral flexion bilaterally, and 20º rotation 
bilaterally.  These motions were limited by the veteran's 
complaints of pain.  However, there was no evidence of pain 
with bilateral straight leg raising.  No neurological 
involvement was noted. X-rays of the thoracic spine were 
within normal limits.  The final diagnosis was thoracic spine 
pain, most likely muscular in nature.  The examiner doubted 
the findings of the MRI report were "of any significance."

The RO reviewed the evidence of record, and in a March 1996 
rating decision, granted the veteran's claim for service 
connection for a thoracic spine disability.  This grant of 
service connection was made effective to April 1995, the date 
of the veteran's claim, and a noncompensable rating was 
assigned.  The veteran initiated an appeal of this disability 
rating.

When the veteran's claim was first presented to the Board in 
March 1997, it was remanded for additional development, 
including a new VA orthopedic examination.

A new VA orthopedic examination was afforded the veteran in 
April 1997.  The veteran's most recent symptoms included back 
pain with sitting, standing, and lifting.  Upon objective 
examination, the veteran had forward flexion to 90º, and full 
bilateral rotation and flexion.  X-rays of the thoracic spine 
revealed slight curvature to the right, and increased dorsal 
kyphosis, which the examiner described as "congenital 
conditions."  A history of a strain of the thoracic spine, 
with subsequent pain, was diagnosed.

The veteran was afforded another VA orthopedic examination in 
January 1998.  
Regarding his left foot, he stated that before his surgery, 
he could move his left foot.
The veteran reported persistent pain of the thoracic spine, 
experienced both sitting and standing.  He treats his back 
pain stretching exercises.  Upon objective examination, the 
veteran walked with a normal gait.  He walked quickly, 
smoothly, and without incoordination.  Range of motion 
testing revealed forward flexion of 90º, backward extension 
of 20º, and lateral flexion of 30º bilaterally, all motions 
with pain.  The veteran was diagnosed with pain of the dorsal 
spine.

In April 1998, the veteran's claims were again presented to 
the Board.  The Board again found it necessary to remand 
these issues for further development.

Another VA orthopedic examination was afforded the veteran in 
May 1998, at which time he again reported severe pain in the 
thoracic region.  This pain prohibits his employment, 
according to the veteran.  Upon objective examination, full 
range of motion in all directions was observed; however, this 
was accompanied by reports of pain.  No muscle spasm or 
tenderness was noted, and there was no evidence of any 
neurological deficit.  The examiner reviewed the veteran's 
April 1997 x-rays, and found his disc spaces of the thoracic 
spine to be well-maintained.  Minimal osteophyte formation 
was noted, which was compatible with the veteran's age group.  
The final diagnosis was minimal osteoarthritis compatible 
with the veteran's age.

Yet another VA orthopedic examination was afforded the 
veteran in November 1998.  The veteran repeated his previous 
complaints of persistent pain in the thoracic spine.  He also 
stated that when he experiences flare-ups of his thoracic 
spine disability, he remains in bed and is generally 
incapacitated.  Upon physical examination, his range of 
motion was 90º forward flexion, 30º backward extension, 20º 
lateral flexion bilaterally, 40º lateral rotation to the 
right, and 30º lateral rotation to the left.  These motions 
were accompanied by pain.  There was no evidence of any 
neurological deficit.  His gait was normal, and no disuse 
atrophy was present.  Concurrent x-rays demonstrated no 
evidence of subluxation, fracture, or significant interval 
change.  However, mild osteoarthritis was noted.  The final 
diagnosis was of mild osteoarthritis with slight rightward 
curvature and increased dorsal kyphosis of the thoracic 
spine.  The veteran stated that since discharge, he had not 
worked.  

The RO considered all evidence of record, and in a December 
1998 rating decision, granted the veteran an increased 
initial rating, to 20 percent for his residuals of an injury 
to the thoracic spine.  This was made effective to April 
1995, the date of the veteran's original service connection 
claim.

The veteran underwent a VA examination for his feet in 
January 1999.  It was noted that the veteran had an exostosis 
of the fifth metatarsal head following an injury in service, 
and subsequently had the exostosis resected.  The veteran 
complained of decreased range of motion of the foot.  He had 
a history of an ankle injury times two that he attributed to 
the weakness of his left foot.  Examinations showed that 
there was a 2 cm. well-healed scar over the fifth metatarsal 
head and the lateral border, well-healed, flesh-colored, and 
nontender.  No retraction was noted.  The pulses were 2/4.  
He had a normal skin appearance and normal hair distribution.  
There were no gross bony abnormalities palpable.  The veteran 
had normal toenail function and normal subungual flush.  
Diagnosis was history of resected exostosis of the left fifth 
proximal metatarsal head, well-healed.  

The veteran underwent a VA examination for his spine in 
January 1999.  The veteran complained of recurrent 
lumbosacral pain with any overuse.  He had weakness and loss 
of coordination of the thoracic spine.  He had intermittent 
exacerbations of up to two weeks where it was really bad and 
he just laid in bed.  He had no specific medications that he 
used for this on an extended basis.  He said this was 
precipitated with any overuse or extended motion.  He was 
unemployed.  Examination of the lumbosacral spine showed 
flexion of 70 degrees, extension of 5 degrees, right rotation 
of 30 degrees, left rotation of 20 degrees, right bend of 30 
degrees, and left bend of 20 degrees.  He had a prominent 
spasm of the right parathoracic and right lumbosacral areas 
with march maneuver.  He was able to heel and toe stand.  He 
was able to squat with his knees to 90 degrees.  There were 
no gross bony abnormalities noted.  Diagnosis was chronic 
paraspinal strain and sprain with spasm, of the thoracic and 
lumbosacral spine.  

VA treatment records were submitted from 1999 to 2001.  An x-
ray from January 1999 showed that the veteran had a normal 
appearing left foot.  

The veteran underwent a VA examination in September 2001.  
The veteran stated that he was unable to lift heavy objects.  
He said that most of the time, his sacroiliac area went into 
severe spasms.  Examination of the lumbar area showed forward 
flexion about 60 degrees, with normal about 95; extension 
about 10 degrees, with normal about 35.  Lateral flexion was 
10, with normal about 40.  Rotation was 20 degrees, with 
normal 35.  The veteran was unable to do heel-and toe-
walking.  His reflexes were normal +2.  Sensation was intact.  
Strength was 5/5.  He was able to squat with his knees to 90 
degrees.  Degenerative disc disease was present at what was 
believed to be the level of C5 and C6.  Diagnoses were 
chronic thoracic and lumbo-sacral sprain.  It was noted that 
the veteran was not working, and was disabled and unable to 
lift heavy objects.  

An MRI taken by VA in April 2002 showed minor degenerative 
changes noted in the mid to lower dorsal spine unremarkable 
for age.  

The veteran underwent a VA examination in January 2004.  The 
veteran described discomfort in the upper and mid thoracic 
regions occurring intermittently, not with any particular 
activity.  He stated that on a good day, he was only about 50 
percent as functional as what he once was.  He reported that 
he was a little worse than average.  He arose from the chair 
slowly and with some difficulty.  Forward flexion was 45 
degrees with no reversal of lumbar lordosis, with normal at 
90.  There was some mild increase in kyphosis when the 
veteran flexed forward.  Extension was 5 degrees with mild 
decrease in the amount of kyphosis he had at rest, with 
normal at 20.  X-rays showed mild degenerative changes in the 
mid-thoracic region.  Diagnoses were mild degenerative disc 
disease; mild degenerative arthrosis of the mid to lower 
dorsal spine; and chronic thoracic strain or sprain, with no 
evidence of any neurological compromise.  Regarding weakened 
movement, fatigability, and incoordination, it was not 
possible to do the appropriate functional tests during the 
time constraints of an office visit.  The examiner stated 
that it was not possible to substantiate the amount of pain 
as a subjective symptom that was unable to be measured 
objectively.  The examiner also could not substantiate the 
amount of functional ability limited by flare-ups, although 
the examiner noted that the veteran reported that his 
functional ability was limited significantly during flare-
ups.  X-rays showed minimal osteophyte formation.  

VA treatment records from 2002 to 2005 showed continued 
treatment for the veteran's back.  

The veteran underwent a VA examination in March 2005.  The 
veteran complained of pain in the upper and lower back which 
had remained chronic since his last three examinations, 
essentially the same pain persisting in his back.  The pain 
in the upper back appeared to be more towards the middle.  It 
was aggravated by lifting and bending, and partially relieved 
by rest.  The pain in the lower back seemed to refer into the 
right buttock and right leg to the knee, into the tight to 
the knee, but not down into the foot.  This pain was relieved 
by rest.  He had had surprisingly little treatment of his 
back problems since separation from the military.  He had not 
ordered a brace for his back.  He had had no formal physical 
therapy.  He had been given various medication for pain and 
muscle relaxation, but this had only been in recent times.  
He claimed to have some pain in the left foot at the base of 
the fifth toe, but this had improved over the past several 
years since the time of the surgery.  

Examination showed diffuse tenderness which appeared to be 
predominantly subjective in the upper and mid-thoracic 
region.  There was no paravertebral spasm and there appeared 
to be normal mobility in that region.  Tenderness was 
directly over the vertebral column.  Examination of the lower 
back disclosed subjective diffuse tenderness in the lower 
lumbar region with no significant sciatic notch tenderness.  
There was no paravertebral spasm in the lower lumbosacral 
region.  Straight-leg raising test was negative bilaterally 
past 60 degrees.  There was a normal hip examination 
bilaterally.  The reflexes were 2+ and bilaterally 
symmetrical in the knee and ankle.  There was good strength 
of the extensor, hallucis longus.  Range of motion of the 
lumbosacral spine disclosed approximately 50 degrees forward 
flexion, 15 degrees extension, and 20 degrees right and left 
lateral bending.  It demonstrated relatively normal rotation 
of the trunk.  The veteran demonstrated good heel-walking, 
but stated he had difficulty standing on his toes.  There was 
no gross sensory deficit in either lower extremity.  

Examination of the left foot disclosed the small scar at the 
base of the 5th metatarsal laterally where he had had his 
surgery in 1990 presumably for removal of a prominence at the 
base of the 5th metatarsal (?bone spur).  The veteran was 
walking with a cane at the time of the examination.  X-rays 
of the lumbosacral spine were essentially unremarkable as 
they were in 2002.  An MRI of the lumbosacral spine done in 
April 2002 disclosed mild degenerative changes at L5 and S1 
with no focal disc herniation or significant stenosis noted.  
There were no deformities of any of the lumbar vertebrae.  
Impression was chronic thoracic strain/sprain syndrome, and 
chronic lumbosacral strain/sprain syndrome.  The examiner 
commented that there did not appear to be any significant 
interval change in the veteran's symptoms and clinical 
findings since his prior examination and his findings had 
remained relatively consistent over the past three 
examinations.  


Compliance with the Veterans Claims Assistance Act of 2000

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated September 2004, the RO informed 
the veteran what information and evidence he would have to 
submit in order to prove his claim for increased ratings.  
 
Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  The September 2004 
letter informed the veteran that the RO would obtain any VA 
medical records or other relevant records from any Federal 
agency.  It also informed him that the RO would request any 
relevant records if the veteran submitted a VA Form 21-4142.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The 
September 2004 letter told the veteran to complete the 
enclosed VA Form 21-4142s, showing the dates and places where 
he had received treatment for the disabilities for which he 
was claiming increased ratings.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  The September 2004 letter told the veteran to send 
any evidence or information in his possession that he thought 
would support his claim.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decisions, it is determined that he is not prejudiced by such 
failure.  VA has consistently asked the veteran for 
information about where and by whom he was treated for his 
back and left foot throughout the period his claim was in 
appellate status.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the September 2004 VCAA letter.  Following that 
letter, the development of the claim continued, and, in 
January and May 2005, the claims were reviewed and the 
veteran was sent a supplemental statement of the case.   As a 
result, the veteran was provided the required notices and he 
was afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claim.  
Furthermore, the veteran has not contended that he was 
prejudiced by the timing of the notices contained in the 
September 2004 VCAA letter.  Mayfield v. Nicholson, No. 02-
1077 (Fed. Cir. April 14, 2005).  


Analysis

Relevant Laws and Regulations

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  

Regarding the veteran's two increased rating claims (for his 
lumbosacral strain and left foot disability), it is noted 
that although the regulations require that, in evaluating a 
given disability, that disability be viewed in relation to 
its whole recorded history, under 38 C.F.R. §§ 4.1, 4.2 
(2004), where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2004) 
require it to consider the veteran's pain, swelling, weakness 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  The Court interpreted these regulations in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by the veteran.  

The schedular criteria by which back disabilities are rated 
changed during the pendency of the veteran's appeal. See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293; See also 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(effective September 26, 2003), to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.  Therefore, adjudication 
of the increased rating claims for the service-connected 
thoracic spine and lumbosacral spine disabilities must 
include consideration of both the old and the new criteria 
(whichever set is more favorable to the veteran), although 
the new rating criteria are only applicable since their 
effective date.  VAOPGCPREC 3-00; VAOPGCPREC 7-03.  

Under the new general rating formula for diseases and 
injuries of the spine, for diagnostic codes 5235 to 5243 
(unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), a 50 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic codes 5235 to 5243 (effective 
September 26, 2003).  

Note (1) under the general rating formula instructs to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2) under the general rating formula instructs that  
For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

Note (4) under the general rating formula instructs to round 
each range of motion measurement to the nearest five 
degrees. 

Note (5) under the general rating formula instructs that for 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.


  Entitlement to an increased initial rating for residuals of 
an injury to the thoracic spine, for the period beginning 
February 28, 1995, currently
 rated as 20 percent disabling.

In the present case, the veteran is expressing 
dissatisfaction with the initial 20 percent rating for 
residuals of an injury to the thoracic spine, assigned 
effective February 28, 1995.  Therefore, all of the evidence 
following the grant of service connection (not just the 
evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.  The RO did 
consider all of the evidence following the grant of service 
connection, so the veteran's claim is in appropriate 
appellate status.  

As noted above, the schedular criteria by which back 
disabilities are rated changed during the pendency of the 
veteran's appeal.  When the veteran's thoracic spine 
disability was rated under the old criteria, it was rated 
under Diagnostic Code 5288 for ankylosis of the dorsal spine.  

The relevant diagnostic codes regarding the veteran's back 
under the old criteria are listed below:

Ankylosis of the dorsal spine in an unfavorable position 
warrants a 30 percent rating.  Ankylosis of the dorsal spine 
in a favorable position warrants a 20 rating.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5288 (2002).  Limitation of motion 
of the dorsal spine warrants a 10 percent rating.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5291 (2002).  

The veteran is not entitled to an increased rating under the 
old criteria as the evidence does not show that the veteran 
has ankylosis.  The evidence at all of the veteran's VA 
examinations has shown that he has range of motion.  None of 
the examinations have indicated that the veteran has 
ankylosis of the thoracic spine, favorable or unfavorable.  
Regarding limitation of motion, the veteran is already in 
receipt of a 20 percent rating, and a 10 percent rating is 
the highest rating pursuant to limitation of motion under 
Diagnostic Code 5291.  

Regarding DeLuca v. Brown, 8 Vet. App. 202 (1995), when a 
veteran is assigned the maximum disability evaluation under a 
limitation of motion diagnostic code, an increase based upon 
complaints of pain is not appropriate. Johnston v. Brown, 10 
Vet. App. 80 (1997).  As noted above, the veteran is already 
in receipt of the maximum rating for limitation of motion of 
the thoracic spine under Diagnostic Code 5291.  Also, the 
evidence does not show that the veteran has functional loss 
equivalent to unfavorable ankylosis of the thoracic spine.  
Therefore, the veteran is not entitled to an increased 
initial rating for his thoracic spine condition from 20 
percent when his disability is rated under the diagnostic 
codes for ankylosis or limitation of motion.  

Most of the examinations have not shown that the veteran has 
intervertebral disc syndrome.  It is true that at a January 
2004 VA examination, the examiner commented that the veteran 
had degenerative disc disease.  Considering that the examiner 
stated that the degenerative disc disease was only "mild", 
the veteran is not entitled to a higher rating under 
Diagnostic Code 5293, which requires "moderate" 
intervertebral disc syndrome for a 20 percent rating.  Even 
when such factors as pain, even during flare-ups, weakened 
movement, excess fatigability, and incoordination are 
considered, the veteran's disability is not the equivalent of 
moderate interverteral disc syndrome.  VAOPGCPREC 36-97.  
Also, it is not clear that the veteran's intervertebral disc 
syndrome is related to the service-connected injury of the 
thoracic spine.  

When the veteran's claim is considered under the new 
criteria, it still must be denied.  To warrant a 40 percent 
rating, the evidence would have to show forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  However, at the 
veteran's VA examinations since 1995, he has not had 
ankylosis of the thoracolumbar spine.  Also, he has not had 
forward flexion of the thoracolumbar spine 30 degrees or 
less.  At the March 1996 VA examination, forward flexion was 
60 degrees.  At the April 1997, January 1998, and November 
1998 VA examinations, forward flexion was 90 degrees.  At the 
January 1999 VA examination, forward flexion was 70 degrees.  
At the September 2001 VA examination, forward flexion was 60 
degrees, and at the January 2004 VA examination, forward 
flexion was 45 degrees.  At the March 2005 VA examination, 
forward flexion was 50 degrees.  Thus, with the 
aforementioned findings, the veteran is not entitled to a 40 
percent rating under the new diagnostic criteria.  

Considering the veteran's range of motion findings, even when 
38 C.F.R. §§ 4.40 and 4.45 are considered (the regulations 
pertaining to functional loss of the joints due to pain, 
weakened movement, excess fatigability, or incoordination) 
and even when functional loss during flare-ups is considered, 
the preponderance of the evidence does not show that the 
veteran's limitation of motion is the equivalent to 30 
degrees to warrant higher than a 20 percent rating.  

The evidence does not show that the veteran has any 
associated neurologic abnormalities which can be rated 
separately under Note (1) of the general rating formula.  

The veteran is not entitled to a higher initial rating when 
his claim is considered under the Formula for Rating 
Intervertebral Disc Syndrome under the new diagnostic 
criteria.  The findings do not show that the veteran has 
incapacitating episodes due to his "mild" degenerative disc 
disease.  

In conclusion, the initial 20 percent rating for residuals of 
an injury to the thoracic spine was proper and is maintained.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an increased initial rating must be denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990)


  Entitlement to an increased rating for lumbosacral strain, 
currently rated as 20 percent disabling.

Since the schedular criteria by which back disorders are 
rated changed during the pendency of the veteran's appeal, 
adjudication of the increased rating claim must include 
consideration of both the old and the new criteria.  

The relevant diagnostic codes regarding the veteran's back 
under the old criteria are listed below:

To warrant a 20 percent rating for lumbosacral strain, the 
evidence would have to show muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  To warrant a 40 percent rating for 
lumbosacral strain, objective evidence must show that the 
strain is severe, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

If limitation of motion of the lumbosacral spine is moderate, 
a 20 percent rating is warranted.  If limitation of motion is 
severe, a 40 percent disability rating is warranted. 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 50 percent 
rating requires unfavorable ankylosis of the lumbar spine. 
38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

Regarding Diagnostic Code 5293 for intervertebral disc 
syndrome, a 40 percent disability evaluation is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  A 60 percent evaluation is 
warranted where the evidence demonstrates pronounced 
intervertebral disc syndrome manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71(a), Diagnostic Code 5293 (2002).  

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the lumbar 
vertebrae.  The General Counsel therefore concluded that 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code. 
VAOPGCPREC 36-97.  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, even 
during flare-ups, weakened movement, excess fatigability, or 
incoordination should be noted.

Under the old diagnostic criteria, for the veteran to be 
entitled to a 40 percent rating under Diagnostic Code 5292, 
the evidence would have to show that his limitation of motion 
was severe.  Since November 1998, the veteran has had five VA 
examinations.  He had VA examinations in November 1998, 
January 1999, September 2001, January 2004, and March 2005.  
Taking the findings from these examinations in aggregate, 
they show that the veteran has what can be considered 
"severe" limitation of motion pursuant to Diagnostic Code 
5292.  At the veteran's January 1999 VA examination, his 
extension was only 5 degrees.  At his September 2001 VA 
examination, his extension was only 10 degrees, and flexion 
was only 60 degrees.  Similarly, at the veteran's January 
2004 VA examination, his extension was only 5 degrees, and 
forward flexion was only 45 degrees.  Finally, at the 
veteran's March 2005 VA examination, his extension was 15 
degrees, and his forward flexion was only 50 degrees.  
Pursuant to DeLuca v. Brown, the evidence shows that with 
painful motion taken into account, especially during flare-
ups, the veteran's limitation of motion must be deemed to be 
the equivalent of "severe" limitation of motion.  Thus, the 
veteran is entitled to an increased rating to 40 percent, but 
not higher, when his low back disability is considered under 
Diagnostic Code 5292.  

The veteran is not entitled to an increased rating than 40 
percent for his low back disability.  He is not entitled to a 
higher rating under Diagnostic Code 5295 (for lumbosacral 
strain) or Diagnostic Code 5292 (for limitation of motion) as 
a 40 percent rating is the highest rating allowed under those 
codes.  As the evidence does not show that the veteran has 
ankylosis of the lumbar spine, he is not entitled to a 50 
percent rating under Diagnostic Code 5289.  

The veteran is also not entitled to an increased rating to 60 
percent under Diagnostic Code 5293 for intervertebral disc 
syndrome as the evidence does not show that he has 
intervertebral disc syndrome of the low back.  The January 
2004 VA examination diagnosed the veteran with degenerative 
disc disease, but it was only for the thoracic spine.  

The veteran is not entitled to an increased rating when his 
low back disability is considered under the new diagnostic 
criteria.  Under the new general rating formula for diseases 
and injuries of the spine, the evidence does not show that 
the veteran has unfavorable ankylosis of the entire spine to 
warrant a 50 percent rating.  The evidence also does not show 
that the veteran has any associated neurologic abnormalities 
which can be rated separately under Note (1) of the general 
rating formula.  

The veteran is not entitled to a higher rating when his claim 
is considered under the Formula for Rating Intervertebral 
Disc Syndrome under the new diagnostic criteria.  The 
findings do not show that the veteran has incapacitating 
episodes due to his "mild" degenerative disc disease.  

In conclusion, the veteran is entitled to an increased rating 
to 40 percent (but no higher) for his lumbosacral strain.  
The preponderance of the evidence is against granting a 
higher rating.  


  Entitlement to an increased rating for postoperative 
residuals of the fifth metatarsal of the left foot, to 
include apparent calcification, currently rated as 10 percent 
disabling.

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous. See 38 C.F.R. §§ 4.20, 
4.27. See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

In this case, the veteran's left foot disability may be rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which 
evaluates the severity of general foot injuries which are not 
specifically covered by other diagnostic codes.  Under 
Diagnostic Code 5284, a 10 percent rating is warranted when 
the evidence indicates that the claimant suffers from a foot 
injury which is moderate.  A 20 percent rating is warranted 
when the evidence indicates the claimant suffers from a foot 
injury which is moderately severe.  A 30 percent rating is 
warranted when the evidence indicates the claimant suffers 
from a foot injury which is severe in degree.  In addition, 
the actual loss of use of the foot warrants a 40 percent 
disability. See 38 C.F.R. § 4.71a, Diagnostic Codes 5284 
(2004). 

The VA Office of the General Counsel issued an opinion 
wherein it was determined that Diagnostic Code 5284 for other 
foot injuries may involve limitation of motion and therefore 
require consideration under sections 38 C.F.R. § 4.40 and 
4.45.  See VAOPGCPREC 09-98 (August 14, 1998).

The question that must be answered to properly rate the 
veteran is whether he suffers from a moderate foot injury or 
a moderately severe foot injury.  If he suffers from a 
moderately severe foot injury, he would warrant an increased 
rating to 20 percent.  However, as will be described below, 
the evidence shows that the veteran's foot disability is 
moderate.

At the veteran's January 1999 VA examination, he complained 
of decreased range of motion of the left foot, but the 
examiner commented that the veteran's resected exostosis of 
the left fifth proximal metatarsal head was well-healed.  At 
his March 2005 VA examination, the veteran stated that he had 
some pain in the left foot at the base of the fifth toe, but 
indicated that it had improved over the past several years 
since the time of surgery.  

While the veteran has complaints of pain in his left foot, in 
sum, the evidence as a whole demonstrates the veteran's left 
foot disorder produces no more than moderate disability and, 
as such, is ratable at no more than 10 percent under 
Diagnostic Code 5284.  The veteran's complaints of pain, 
including his complaints of pain during flare-ups, have been 
considered.  See Deluca v. Brown, 8 Vet. App. 202 (1995).  
However, as the veteran's left foot is not objectively shown 
to result in moderately severe functional impairment, 
including impairment attributable to pain on use, an 
increased rating for degenerative changes of the left foot 
disability under 38 C.F.R. §§ 4.40, 4.45 is not warranted.  

As the veteran's left foot disability consists of a scar from 
an exostosis of the fifth metatarsal head, his disability was 
evaluated as 10 percent disabling under Diagnostic Code 7804, 
for a tender and painful scar.  The Court held in Esteban v. 
Brown, 6 Vet.App. 259 (1994), that a separate rating for a 
tender and painful scar at the site of injury may be assigned 
without violating the provisions of 38 C.F.R. § 4.14 (the 
rule against pyramiding), as long as the symptomatology is 
not duplicative of or overlapping with symptomatology of the 
service connected condition.  

The rating criteria for evaluating scars changed on August 
30, 2002.  Accordingly, the veteran's disability will be 
evaluated under both the new and old rating criteria.  See 
VAOPGCPREC 3-2000.  Inasmuch as the evidence does not show 
that the veteran's scar was tender and painful (at the 
January 1999 VA examination the scar was nontender), the 
veteran is not entitled to a separate rating when his 
disability is considered under the old version of Diagnostic 
Code 7804.  

He is not entitled to a separate 10 percent rating under the 
old version of Diagnostic Code 7803, as the evidence would 
have to show a scar that was poorly nourished with repeated 
ulceration.  However, at the January 1999 VA examination, the 
examiner described the scar as well-healed, flesh-colored, 
and nontender.  

Under the new criteria, when a superficial scar is painful on 
examination, then a 10 percent rating is assigned.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2004).  As the evidence did 
not show that the veteran's scar was painful, he is not 
entitled to a separate rating when his disability is 
considered under the new version of Diagnostic Code 7804.  

Under the new criteria, when a superficial scar is unstable, 
then a 10 percent rating is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2004).  Note (1) describes an unstable 
scar as one where, for any reason, there is frequent loss of 
covering of skin over the scar .  As the findings at the 
January 1999 VA examination showed that there was a well-
healed scar, the veteran is not entitled to a separate rating 
for an unstable scar under Diagnostic Code 7803.  

Under the new criteria, the veteran is entitled to a 10 
percent rating under Diagnostic Code 7801 for scars that are 
deep, or that cause limited motion if the area in question 
exceeds 39 square cm., (or 6 square inches).  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2004).  Under the new criteria, 
the veteran is entitled to a 10 percent rating under 
Diagnostic Code 7802 for scars that are superficial and that 
do not cause limited motion, if the area in question is 929 
sq. cm. (or 144 sq. inches) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2004).  As the findings from the 
January 1999 VA examination showed that the scar was very 
small (2 cm.), the veteran is not entitled to a separate 
rating for the size of the scar under Diagnostic Codes 7801 
or 7802.  

In conclusion, the preponderance of the evidence is against a 
finding for a separate 10 percent rating pursuant to Esteban 
for the veteran's scar on his left foot from his exostosis of 
the fifth metatarsal head under either the old and new rating 
criteria.  

As the disability picture does not more nearly approximate 
the criteria required for assignment of the next higher 
rating of 20 percent, a rating in excess of 10 percent for 
the veteran's left foot disability is not warranted. 38 
C.F.R. §4.7 (2004).  There is not an approximate balance of 
positive and negative evidence regarding the issue on appeal, 
so as to warrant application of the doctrine of benefit of 
doubt.  38 U.S.C.A. §§ 5107 (West 2002).  

This case (including the veteran's low back and thoracic 
spine condition) does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

In reaching the aforementioned determinations, consideration 
has been given to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
Specifically, the RO ordered special examinations to 
determine the veteran's current level of disability.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  


ORDER

An increased rating to 40 percent for lumbosacral strain is 
granted.  

Entitlement to an increased rating, for the period beginning 
February 28, 1995, for residuals of an injury to the thoracic 
spine is denied.  

An increased rating from 10 percent for postoperative 
residuals of the fifth metatarsal of the left foot, to 
include apparent calcification, is denied.  


REMAND

In a September 2004 rating decision, the RO implemented the 
Board's August 2004 decision, and assigned a 10 percent 
rating for the thoracic spine injury effective June 20, 1990.  
In a letter received in November 2004, the veteran disagreed 
with this decision, arguing that he should have been assigned 
a higher initial rating for the period beginning June 20, 
1990.  As this statement is accepted as a Notice of 
Disagreement (NOD), the Board is required to remand the issue 
of a greater initial rating than 10 percent for a thoracic 
spine injury effective June 20, 1990, for issuance of a 
Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Regarding the veteran's claim for a TDIU, it is pointed out 
that in the August 2004 Board remand, the Board had requested 
that the veteran be afforded a VA examination.  The Board 
requested that the examiner state a medical opinion as to the 
degree the veteran's service-connected disabilities 
interfered with the veteran's ability to work.  Although the 
veteran underwent a VA examination in March 2005, the 
examiner did not comment on the veteran's ability to work.  

The United States Court of Appeals for Veterans Claims 
(Court) has underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and, 
furthermore, the Board of Veterans' Appeals is obligated to 
insure compliance with the instructions in Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Therefore pursuant to 
Stegall, the veteran's claim must be remanded for completion 
of the aforementioned directive.  

For the reasons discussed above, the veteran's case is 
REMANDED for the following actions:

1.  The RO should issue a Statement of 
the Case concerning the issue of a 
greater initial rating than 10 percent 
for a thoracic spine injury effective 
June 20, 1990.  If, and only if, the 
veteran completes his appeal by filing a 
timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  See 38 U.S.C.A. § 
7105 (West 2002).  

2.  The veteran's claims folder should be 
returned to the examiner who examined the 
veteran in March 2005.  The examiner 
should comment on the degree that the 
veteran's service-connected thoracic 
spine, lumbosacral spine, and left foot 
disabilities, without regard to the 
veteran's nonservice-connected 
disabilities, interferes with the 
veteran's ability to work.  If the 
examiner is not available, then the 
veteran should be scheduled for a VA 
examination in which the examiner answers 
the same question.  

3.  After the development requested above 
has been completed, the veteran's claims 
folder should be reviewed to ensure that 
all the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

4.  Thereafter, the appellant's claim of 
entitlement to a TDIU should be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


